        Case 5:18-cv-01251-XR-RBF Document 1 Filed 11/29/18 Page 1 of 5



                       IN THE UNITED STATED DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

LEROY AROCHA,                                  §
                                Plaintiff,     §
                                               §
                                               §
VS.                                            §                       18-cv-01251
                                                     CIVIL ACTION NO. _______________
                                               §
                                               §
MORNINGSIDE MINISTRIES                         §                                 Jury
                   Defendant.                  §


                          PLAINTIFF’S ORIGINAL COMPLAINT


TO THE HONORABLE JUDGE OF SAID COURT:

       NOW COMES PLAINTIFF LEROY AROCHA (hereinafter “PLAINTIFF”), by and

through her undersigned attorney of record, and, in accordance with TITLE VII      OF   THE CIVIL

RIGHTS ACT   OF   1964, 42 U.S.C. § 2000 et seq., and the FEDERAL RULES   OF   CIVIL PROCEDURE,

files this his    Original Complaint, against the MORNINGSIDE MINISTRIES (hereinafter

“DEFENDANT”). In support of the causes of action contained herein, PLAINTIFF would show

unto the Court the following:

                                                  I.
                                             THE PARTIES

       1. PLAINTIFF LEROY AROCHA is a citizen of the United States and a Texas resident

living in San Antonio, Texas.

       2. DEFENDANT MORNINGSIDE MINISTRIES (hereinafter “DEFENDANT”) is a

organization providing services for senior living communities.     PLAINTIFF will provide

additional information regarding DEFENDANT in an amended complaint.
        Case 5:18-cv-01251-XR-RBF Document 1 Filed 11/29/18 Page 2 of 5



                                             II.
                                  JURISDICTION AND VENUE

        4   PLAINTIFF LEROY AROCHA, on or about November 28 2016, timely filed a

Charge of Discrimination against DEFENDANT with the UNITED STATES EQUAL EMPLOYMENT

OPPORTUNITY COMMISSION (hereinafter “EEOC”), charge number 451-2017-00501. A copy of

the Charge of Discrimination is annexed to Plaintiff’s Original Complaint as Exhibit “P-1” and

is incorporated by reference as if fully set forth herein. PLAINTIFF LEROY AROCHA’S

Charge of Discrimination alleged that he had discriminated against based on national origin.

        5. PLAINTIFF LEROY AROCHA, on or about August 27, 2018, received a Dismissal

and Notice of Rights letter from the UNITED STATES EQUAL EMPLOYMENT OPPORTUNITY

COMMISSION that indicated the following:

        The EEOC issues the following determination: Based upon its investigation, the EEOC is
        unable to conclude that the information obtained establishes violations of the statutes.
        This does not certify that the respondent is in compliance with the statues. No finding is
        made as to any other issues that might be construed as having been raised by this charge.

A copy of this document is annexed to this Original Complaint as Exhibit “P-2” and

incorporated by reference as if fully set forth herein. PLAINTIFF, by filing a Notice of Charge

of Discrimination and receiving her Notice of Right to Sue Within 90 Days letter, has complied

with all conditions precedent and exhausted all administrative remedies prior to filing suit.

PLAINTIFF filed her Original Complaint, within ninety (90) days of receiving his Notice of

Right to Sue Within 90 Days letter.

        6. PLAINTIFF asserts claims against DEFENDANTS for violations of his constitutional

and civil rights as guaranteed by TITLE VII       OF THE   CIVIL RIGHTS ACT      OF   1964, as amended.

This claim invokes the federal question jurisdiction conferred upon this Court by 28 U.S.C. §

1331.

        7. Because DEFENDANT’S actions, inactions, failure to comply with TITLE VII OF THE
         Case 5:18-cv-01251-XR-RBF Document 1 Filed 11/29/18 Page 3 of 5



CIVIL RIGHTS ACT       OF   1964, and threatened failure to comply with those laws, of which

PLAINTIFFS complaint, all occurred, failed to occur, or threatened to occur in Bexar County,

San Antonio, Texas, making venue in the San Antonio Division of the Western District of Texas

under 28 U.S.C. §1391(b) appropriate.

                                           III.
                                    STATEMENT OF FACTS

         8. PLAINTIFF generally asserts violations of TITLE VII   OF THE   CIVIL RIGHTS ACT   OF

1964 by DEFENDANTS premised upon discrimination based upon national origin. PLAINTIFF

intends to provide a detailed statement outlining these violations in a First Amended Original

Complaint to be filed prior to service of process upon DEFENDANTS.

                                               IV.

               VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                 BY DEFENDANTS AGAINST PLAINTIFF LEROY AROCHA

         9. PLAINTIFF restates, realleges, and re-avers and hereby incorporates by reference any

and all allegations of paragraphs “1" through “9" inclusive herein, and, in addition avers that

DEFENDANT’S actions constitute a violation of the anti-discrimination provisions of TITLE VII

OF THE   CIVIL RIGHTS ACT OF 1964.

         10. Whenever PLAINTIFF pleads that DEFENDANTS engaged in any act of omission,

PLAINTIFF also pleads that DEFENDANTS’ officers, agents, servants, employees, or

representatives engage in said act or omission in the course and scope of employment and with

the full authorization or ratification of DEFENDANTS.

         11.    By and through this Original Complaint, PLAINTIFF pleads that he engaged in

activity protected by Title VII of the Civil Rights Act of 1964, that he suffered an adverse

employment action affected the terms and conditions of his employment, and that this adverse
          Case 5:18-cv-01251-XR-RBF Document 1 Filed 11/29/18 Page 4 of 5



employment action was directed against him because he engaged in protected activity.

          12. PLAINTIFF pleads that DEFENDANT, its employees, agents, and representatives,

possessed an immediate obligation and responsibility for preventing this type of behavior.

          13. PLAINTIFF is now suffering and will continue to suffer irreparable injury and

monetary damages as a result of DEFENDANT’S retaliatory practices and unless and until this

Court grants relief.

                                              V.
                                           DAMAGES

          14. By and through this Original Complaint, PLAINTIFF pleads that DEFENDANT, and

its agents, employees, and representatives, have caused PLAINTIFF grievous harm and

damages. As a direct and proximate result of its violations of federal law, DEFENDANT has

caused PLAINTIFF to suffer because of the continuation of the discriminatory conduct directed

against him. PLAINTIFF is entitled to pecuniary damages to be determined at inquest.

          15. By and through this Original Complaint, PLAINTIFF pleads that DEFENDANT has

caused him to suffer acute mental anguish including, but not limited to, extreme emotional

distress and mental pain, low self-esteem, humiliation, belittlement, and shame. PLAINTIFF

will, in all likelihood and for the balance of his life, continue to suffer mental anguish. As such

PLAINTIFF is entitled to compensatory damages for future pecuniary losses, emotional pain,

suffering inconvenience, mental anguish, loss of enjoyment of life, and other non-pecuniary

losses.

          16. By and through this Original Complaint, PLAINTIFF pleads that DEFENDANT

violated PLAINTIFF’s civil rights with malice or reckless indifference to his federally-protected

rights. As such, PLAINTIFF is entitled to punitive damages in an amount to be determined at

inquest and at the maximum rate permitted by law.
        Case 5:18-cv-01251-XR-RBF Document 1 Filed 11/29/18 Page 5 of 5



       17. PLAINTIFF was forced to secure the undersigned counsel to protect their civil rights

and, therefore, requests an award of attorney’s fees.

       WHEREFORE, PREMISES CONSIDERED, PLAINTIFF LEROY AROCHA prays that,

upon final trial on the merits, he recover judgment against DEFENDANT said judgment entitling

PLAINTIFF to:

       1. Compensation for all reasonable damages suffered by PLAINTIFF in an amount to be
          determined upon inquest;

       2. Compensation for compensatory and punitive damages, in an amount to be
          determined upon inquest;

       3. Pre-judgment and post-judgment interest, at the maximum rate permitted by law;

       4. All costs of court expended in this lawsuit;

       5. Reasonable and necessary attorney’s fees;

       6. A mandatory injunction forbidding DEFENDANT from violating rights secured by
          TITLE VII OF THE CIVIL RIGHTS ACT OF 1964;

       7. Such other and further legal relief, either at law or equity, to which PLAINTIFF may
          be justly entitled.

PLAINTIFF HEREBY REQUESTS TRIAL BY JURY.

                                      Respectfully submitted,

                                      THE LAW OFFICE OF VINCENT A. LAZARO

                                      By: / s/ Vincent A. Lazaro
                                        VINCENT A. LAZARO, ESQ.
                                        SBN: 00789440
                                        900 Vance Jackson
                                        San Antonio, Texas 78201
                                        Tel: 210-736-4227
                                        Fax: 210-737-1556
                                        vincent_lazaro@yahoo.com
                                        ATTORNEY FOR PLAINTIFF
